 



Exhibit 10.8(iv)
Amendment to Employment Agreement
This Amendment to Employment Agreement is made and entered into effective as of
September 25th, 2007 by and between TopSpin Medical (Israel) Ltd., of 2 Yodfat
St., Lod 71291, Israel (the “Company”) and Eyal Kolka, of 60 Hameri St.,
Givataim, Israel (the “Employee”).
WHEREAS, the Company and the Employee entered into a certain Employment
Agreement dated as of April 25, 2001, as amended (the “Employment Agreement”);
and
WHEREAS, in recognition of the Employee’s extraordinary efforts and significant
contribution to the growth and success of the Company. the Company and the
Employee wish to amend the Employment Agreement in the manner provided below.
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the parties agree as follows:

1.   All terms not otherwise defined herein, shall have the meaning ascribed to
them in the Employment Agreement.   2.   Effective as of January 24th, 2007 (the
“Effective Date”), Employee’s Salary shall be increased to NIS 47,300 per month,
to be linked to the increase of the Consumer Price Index (“CPI”) from the CPI
known on the Effective Date to the CPI as known on the date of payment of the
Salary.   3.   All other terms and conditions of the Employment Agreement shall
remain unchanged and in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

                  TopSpin Medical (Israel) Ltd.       Eyal Kolka    
 
               
By:
Name:
  /s/ Neil Cohen /s/ Eyal Kolka
 
Neil Cohen & Eyal Kolka       /s/ Eyal Kolka
 
Signature    
Title:
  Director & CFO and Senior VP of Business Development            

